{¶ 50} I concur separately because I do not agree that the order prohibiting defendant from having unsupervised contact with any person under eighteen years old is not overly broad and not clear that this does not apply to his occupation. However, I am satisfied that this court, in fact, implicitly restricted that order when it held that the order is subject to a common-sense interpretation as specified by the Supreme Court of Ohio in State v. Jones, ante. Under the interpretation adopted by the Supreme Court, the language of the prohibition "should reasonably be interpreted as meaning an illicit, or potentially unlawful association or communication." Thus contact with minors in normal work settings would normally not be considered a violation.